Appeal by defendant, as limited by his motion, from a sentence of the Supreme Court, Queens County, imposed October 18, 1972. Sentence reversed, on the law, and ease remanded to the Criminal Term for resentence in accordance with the views herein set forth. CPL 380.50 requires that the court ask the defendant whether he wishes to make a statement (People v. Gilliam, 40 A D 2d 1036; People v. Brown, 41 A D 2d 850). The statutory requirement is not satisfied by asking the defendant whether he has any legal reason why sentence should not be pronounced (People v. Cummings, 44 A D 2d 779). Hopkins, Acting P. J., Martuscello, Latham, Shapiro and Munder, JJ., concur. ;